Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2 and 4-5, drawn to a planar exterior forming a rectangular rack pipe.
Group II, claim 3, drawn to a rack pipe connecting rectangular joint.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a pipe or pipe joint, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ace Industry KR10-2016-0111905 and Domax KR10-2013-0124871. 
At least claim 1 is not inventive because the combination of Ace Industry KR10-2016-0111905 and Domax KR10-2013-0124871 teaches all the limitations of claim 1. 

Regarding claim 1, Ace Industry discloses a planar exterior (Fig 3, #10) forming rack pipe constituting an exterior pipe rack system used to provide an industrial structure in a prefabricated manner and couplable or capable of being coupled to a rack 

a rack pipe body (Fig 3, #10) comprising a skeleton of the industrial structure and having non-planar outer surfaces (annotated Fig 3 below);

a joint coupling protrusion (annotated Fig 3 below) protruding outward from the rack pipe body (Fig 3, #10) to be coupled to the rack pipe connecting rectangular joint; and

a plane forming portion extending from the joint coupling protrusion such that at least one portion of the rack pipe body has a planar outer surface,

wherein, when the rack pipe connecting rectangular joint is inserted into at least one of the joint coupling protrusion and the rack pipe body, the rack pipe connecting rectangular joint and the plane forming portion are connected to each other while forming a planar surface.

    PNG
    media_image1.png
    540
    1069
    media_image1.png
    Greyscale


Ace Industry has been discussed above but does not explicitly teach a planar exterior forming a rectangular rack pipe constituting a planar exterior pipe rack system. 
	
Domax KR10-2013-0124871 discloses a planar exterior forming a rectangular rack pipe (Fig 5, #20) constituting a planar exterior pipe rack system. 
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified at least two of the side surfaces of the pipe (Ace Industry, Fig 3, #10) of Ace Industry to be planar and form a rectangular rack pipe as taught by Domax because the substitution of one known pipe outer surface shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Since the claim is not inventive, all claims/species therefore cannot share a single inventive concept.


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e). 
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figs 1, 5-10, and 20 (The auxiliary support #20)
Species B: Fig 11
Species C: Fig 12
Species D: Fig 13
Species E: Fig 14
Species F: Fig 15
Species G: Fig 16
Species H: Fig 17
Species I: Fig 18
Species J: Fig 19


Regarding claim 1, Ace Industry discloses a planar exterior (Fig 3, #10) forming rack pipe constituting an exterior pipe rack system used to provide an industrial structure in a prefabricated manner and couplable or capable of being coupled to a rack pipe connecting rectangular joint to provide the industrial structure, the exterior forming rack pipe (Fig 3, #10) comprising:

a rack pipe body (Fig 3, #10) comprising a skeleton of the industrial structure and having non-planar outer surfaces (annotated Fig 3 below);

a joint coupling protrusion (annotated Fig 3 below) protruding outward from the rack pipe body (Fig 3, #10) to be coupled to the rack pipe connecting rectangular joint; and

a plane forming portion extending from the joint coupling protrusion such that at least one portion of the rack pipe body has a planar outer surface,

wherein, when the rack pipe connecting rectangular joint is inserted into at least one of the joint coupling protrusion and the rack pipe body, the rack pipe connecting rectangular joint and the plane forming portion are connected to each other while forming a planar surface.

    PNG
    media_image1.png
    540
    1069
    media_image1.png
    Greyscale


Ace Industry has been discussed above but does not explicitly teach a planar exterior forming a rectangular rack pipe constituting a planar exterior pipe rack system. 
	
Domax KR10-2013-0124871 discloses a planar exterior forming a rectangular rack pipe (Fig 5, #20) constituting a planar exterior pipe rack system. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified at least two of the side surfaces of the pipe (Ace Industry, Fig 3, #10) of Ace Industry to be planar forming a rectangular rack pipe as taught by Domax because the substitution of one known pipe outer surface shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Since the claim is not inventive, all claims/species therefore cannot share a single inventive concept.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Currently no claims are considered to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species each have different elements and are different configurations of a rack pipe.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEVIN K BARNETT/Examiner, Art Unit 3631